DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly added limitations in new dependent claims 20-23 appear to be described in paragraphs 166-168 with reference characters such as 1105, 1110, 1115, and 1125 that are not in the elected Fig. 14 species.  Thus claim(s) 20-23 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant timely traversed the restriction (election) requirement in the reply filed on 21 September 2020.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 8-10, 15, and 16 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hersch et al. (US 2013/0181435).
	In regard to claim 8, Hersch et al. disclose a validation system, comprising:
(a) a substrate having a first side and a second side (e.g., “… transmissive substrates considered in the present invention transmit normal white light fully or partly …” in paragraph 47), the first side configured to receive interrogation wavelengths of light and to allow passage of the interrogation wavelengths of light (e.g., “… Let us define the recto side of a security device (substrate, product or document) as the side facing the observer under normal viewing conditions, and the verso side as the other side … the recto side is illuminated by the light source …” in paragraph 45);
(b) a first ink on the substrate (e.g., “… non-luminescent transmissive image is a multichromatic image obtained by printing with non-luminescent inks on a transmissive substrate. Non-luminescent inks are made of non-luminescent dyes and/or pigments. Light absorption occurs at least partly in the visible range. Classical cyan, magenta, yellow and black inks are examples of light absorbing non-luminescent inks …” in paragraph 54);
e.g., “… non-luminescent transmissive image is a multichromatic image obtained by printing with non-luminescent inks on a transmissive substrate. Non-luminescent inks are made of non-luminescent dyes and/or pigments. Light absorption occurs at least partly in the visible range. Classical cyan, magenta, yellow and black inks are examples of light absorbing non-luminescent inks …” in paragraph 54); and
(d) a taggant positioned on the second side of the substrate (e.g., “… luminescent emissive layer located on the verso side of the transmissive substrate … luminescent emissive layer comprises areas incorporating luminescent material or luminescent inks … amplitude of the emittance or emission spectrum E(λ) emitted by the luminescent emissive material, luminescent emissive ink or luminescent emissive ink halftones depends on the amplitude and the spectral power distribution of the incident excitation light source IEX(λ) (e.g. UV excitation light Iuv) in the excitation wavelength range …” in paragraphs 46, 49, and 51),
wherein light of a first wavelength passes through the first ink, but is absorbed by the second ink (e.g., “… Light absorption occurs at least partly in the visible range. Classical … magenta … inks …” in paragraph 54), and wherein light of a second wavelength is absorbed by the first ink, but passes through the second ink (e.g., “… Light absorption occurs at least partly in the visible range. Classical … yellow … inks …” in paragraph 54).
	In regard to claim 9 which is dependent on claim 8, Hersch et al. also disclose that the first ink and the second ink are positioned on a surface of the substrate (e.g., “… non-luminescent transmissive image is a multichromatic image obtained by printing with non-luminescent inks on a transmissive substrate …” in paragraph 54).
10 which is dependent on claim 8, Hersch et al. also disclose that the first ink and the second ink are not positioned in overlapping areas of the substrate (e.g., “… each ink color …” in paragraph 56).
	In regard to claim 15 which is dependent on claim 8, Hersch et al. also disclose that the taggant is arranged in a pattern (e.g., “… As an example, a direct luminescent message "OK" appearing under excitation light can be formed with a luminescent surface (FIG. 10, 1004) printed with a defined fore­ground luminescent tone on the verso side …” in paragraph 118).
	In regard to claim 16 which is dependent on claim 8, Hersch et al. also disclose that the first and second inks create a desired, specific, recognizable emission pattern from the taggant upon interrogation from both the light of the first wavelength and the light of the second wavelength (e.g., “… authenticable backlit images substantially similar to pre­stored reference images, either under normal white light, under excitation light, or under both the normal white light and the excitation light … the recto side is illuminated by the light source …” in the abstract and paragraph 45).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered 
Claim(s) 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hersch et al. (US 2013/0181435) in view of Rossier et al. (Hiding patterns with daylight fluorescent inks, 19th Color and Imaging Conference Final Program and Proceedings (2011), pp. 223-228).
	In regard to claim 11 which is dependent on claim 8, while Hersch et al. also disclose that the taggant is configured to emit a luminescence in response to light of a excitation wavelength (e.g., “… amplitude of the emittance or emission spectrum E(λ) emitted by the luminescent emissive material, luminescent emissive ink or luminescent emissive ink halftones depends on the amplitude and the spectral power distribution of the incident excitation light source IEX(λ) (e.g. UV excitation light Iuv) in the excitation wavelength range …” in paragraph 51), the system of Hersch et al. lacks an explicit description that the excitation wavelength is either the first wavelength or the second wavelength.  However, fluorescent inks are well known in the art (e.g., see “… Classical daylight fluorescent inks, such as the daylight fluorescent yellow ink and the daylight fluorescent magenta ink are mainly excited in the visible wavelength range at respectively 400 to 500 nm and at 500nm to 560nm …” in the last paragraph on pg. 223 and “… Figure 1. Reflectance factors of the (a) daylight magenta fluo mf colorant, (b) daylight yellow fluo yf colorant, (c) daylight fluo red colorant (mf superposed with yf) and (d) daylight fluo green colorant (cyan superposed with yf) under the D65 illuminant (solid lines) and the A illuminant (dashed lines), together with the classical colorant ” on pg. 224 of Rossier et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorescent ink (e.g., classical daylight fluorescent yellow ink that is excited at wavelengths absorbed by both classical daylight fluorescent yellow ink and classical non-fluorescent yellow ink in Fig. 1b) for the unspecified fluorescent ink of Hersch et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional fluorescent ink (e.g., classical daylight fluorescent yellow ink that is excited at a first wavelength, wherein the first wavelength is between 400 to 500nm) as the unspecified fluorescent ink of Hersch et al.
	In regard to claim 12 which is dependent on claim 11, Hersch et al. also disclose that the taggant is positioned below both the first ink and the second ink (e.g., “… When illuminated by excitation light, the backlit luminescent image results from the emission of the excited luminescent variable intensity or halftone layer transmitted through the absorbing non-luminescent halftone layer …” in paragraph 13).
	In regard to claim 13 which is dependent on claim 12, while Hersch et al. also disclose that when light of an excitation wavelength is incident on the substrate, the taggant positioned below the first ink will emit a first luminescence (e.g., “… amplitude of the emittance or emission spectrum E(λ) emitted by the luminescent emissive material, luminescent EX(λ) (e.g. UV excitation light Iuv) in the excitation wavelength range …” in paragraph 51), the system of Hersch et al. lacks an explicit description that Hersch et al. also disclose that the excitation wavelength is the first wavelength.  However, fluorescent inks are well known in the art (e.g., see “… Classical daylight fluorescent inks, such as the daylight fluorescent yellow ink and the daylight fluorescent magenta ink are mainly excited in the visible wavelength range at respectively 400 to 500 nm and at 500nm to 560nm …” in the last paragraph on pg. 223 and “… Figure 1. Reflectance factors of the (a) daylight magenta fluo mf colorant, (b) daylight yellow fluo yf colorant, (c) daylight fluo red colorant (mf superposed with yf) and (d) daylight fluo green colorant (cyan superposed with yf) under the D65 illuminant (solid lines) and the A illuminant (dashed lines), together with the classical colorant reflectances (pointed lines) …” on pg. 224 of Rossier et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorescent ink (e.g., classical daylight fluorescent yellow ink that is excited at wavelengths absorbed by both classical daylight fluorescent yellow ink and classical non-fluorescent yellow ink in Fig. 1b) for the unspecified fluorescent ink of Hersch et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional fluorescent ink (e.g., classical daylight fluorescent yellow ink that is excited  et al.
	In regard to claim 14 which is dependent on claim 12, while Hersch et al. also disclose that when light of an excitation wavelength is incident on the substrate, the taggant positioned below the second ink will emit a second luminescence (e.g., “… amplitude of the emittance or emission spectrum E(λ) emitted by the luminescent emissive material, luminescent emissive ink or luminescent emissive ink halftones depends on the amplitude and the spectral power distribution of the incident excitation light source IEX(λ) (e.g. UV excitation light Iuv) in the excitation wavelength range …” in paragraph 51), the system of Hersch et al. lacks an explicit description that Hersch et al. also disclose that the excitation wavelength is the second wavelength.  However, fluorescent inks are well known in the art (e.g., see “… Classical daylight fluorescent inks, such as the daylight fluorescent yellow ink and the daylight fluorescent magenta ink are mainly excited in the visible wavelength range at respectively 400 to 500 nm and at 500nm to 560nm …” in the last paragraph on pg. 223 and “… Figure 1. Reflectance factors of the (a) daylight magenta fluo mf colorant, (b) daylight yellow fluo yf colorant, (c) daylight fluo red colorant (mf superposed with yf) and (d) daylight fluo green colorant (cyan superposed with yf) under the D65 illuminant (solid lines) and the A illuminant (dashed lines), together with the classical colorant reflectances (pointed lines) …” on pg. 224 of Rossier et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorescent ink e.g., classical daylight fluorescent magenta ink that is excited at wavelengths absorbed by both classical daylight fluorescent magenta ink and classical non-fluorescent magenta ink in Fig. 1a) for the unspecified fluorescent ink of Hersch et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional fluorescent ink (e.g., classical daylight fluorescent magenta ink that is excited at a second wavelength, wherein the second wavelength is between 500 to 560nm) as the unspecified fluorescent ink of Hersch et al.
Claim(s) 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hersch et al. (US 2013/0181435) in view of Haslop (US 2010/0006248) and Ramsey et al. (US 6,035,914).
	In regard to claim 17 which is dependent on claim 8, while Hersch et al. also disclose (paragraph 47 and 48) that “… transmissive substrate can also be luminescent as described in section (b). Examples of transmissive substrates include … security papers …”, the system of Hersch et al. lacks an explicit description the “security papers” have one or more layers with varying fiber densities.  However, security papers are well known in the art (e.g., see “… use of watermarks is fairly common in many security documents. High security multi-tonal watermarks are typically created using a cylinder mould process and are formed by varying the density of paper fibres so that in some regions the fibres are denser, and in others less dense, than that of the base paper layer which surrounds and separates the denser and less dense regions. When viewed in transmitted light the less dense regions are lighter and the denser regions darker than the base paper … present invention is also highly compatible with many other security features to enhance the security of the substrate 10. For example, a wide range of different types of security thread can be used, ” in paragraphs 4 and 36 of Haslop and “… when fibers are used as the indicator, the dichroic marking material is aligned along the length of the fiber (see FIG. 8) … the x, y, θ physical disposition of the fibers within the media (e.g., paper), where the Theta, θ, parameter relates to the spatial variation of the dichroism. Later, when an item is submitted for authentication, each point along each fiber has three known datapoints (e.g., x, y, and θ) …” in the third column 5 paragraph and the third column 7 paragraph of Ramsey et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional security paper (e.g., comprising “in some regions the fibres are denser, and in others less dense, than that of the base paper layer which surrounds and separates the denser and less dense regions”) for the unspecified security paper of Hersch et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional security paper (e.g., comprising one or more layers with varying fiber densities) as the unspecified security paper of Hersch et al.
	In regard to claim 18 which is dependent on claim 17, the system of Hersch et al. lacks an explicit description that fibers having higher densities are more restrictive to an e.g., see “… use of watermarks is fairly common in many security documents. High security multi-tonal watermarks are typically created using a cylinder mould process and are formed by varying the density of paper fibres so that in some regions the fibres are denser, and in others less dense, than that of the base paper layer which surrounds and separates the denser and less dense regions. When viewed in transmitted light the less dense regions are lighter and the denser regions darker than the base paper … present invention is also highly compatible with many other security features to enhance the security of the substrate 10. For example, a wide range of different types of security thread can be used, including holographic threads, demetallised threads, demetallised holographic threads, fluorescent threads, thermochromic threads, coloured/metallised threads, machine-readable threads, optically variable threads and microprinted threads. Other surface features may also be included such as planchette bands, fibre bands, iridescent coatings and transparentising coatings and print …” in paragraphs 4 and 36 of Haslop and “… when fibers are used as the indicator, the dichroic marking material is aligned along the length of the fiber (see FIG. 8) … the x, y, θ physical disposition of the fibers within the media (e.g., paper), where the Theta, θ, parameter relates to the spatial variation of the dichroism. Later, when an item is submitted for authentication, each point along each fiber has three known datapoints (e.g., x, y, and θ) …” in the third column 5 paragraph and the third column 7 paragraph of Ramsey et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional security paper (e.g., which when “viewed in transmitted light the less dense regions are lighter and the denser regions ”) for the unspecified security paper of Hersch et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional security paper (e.g., comprising fibers having higher densities that are more restrictive to an interrogation signal than fibers having lower densities) as the unspecified security paper of Hersch et al.
	In regard to claim 19 which is dependent on claim 17, the system of Hersch et al. lacks an explicit description that individual fibers are angled.  However, security papers are well known in the art (e.g., see “… use of watermarks is fairly common in many security documents. High security multi-tonal watermarks are typically created using a cylinder mould process and are formed by varying the density of paper fibres so that in some regions the fibres are denser, and in others less dense, than that of the base paper layer which surrounds and separates the denser and less dense regions. When viewed in transmitted light the less dense regions are lighter and the denser regions darker than the base paper … present invention is also highly compatible with many other security features to enhance the security of the substrate 10. For example, a wide range of different types of security thread can be used, including holographic threads, demetallised threads, demetallised holographic threads, fluorescent threads, thermochromic threads, coloured/metallised threads, machine-readable threads, optically variable threads and microprinted threads. Other surface features may also be included such as planchette bands, fibre bands, iridescent coatings and transparentising coatings and print …” in paragraphs 4 and 36 of Haslop and “… when fibers are used as the indicator, the dichroic marking material is aligned along the length of the fiber (see FIG. 8) … the x, y, θ physical disposition of the fibers within the media (e.g., paper), where the Theta, θ, parameter relates to the spatial variation of the dichroism. Later, when an item is submitted for authentication, each point along each fiber has three known datapoints (e.g., x, y, and θ) …” in the third column 5 paragraph and the third column 7  et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional security paper (e.g., comprising individual fibers that are angled) for the unspecified security paper of Hersch et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional security paper (e.g., comprising individual fibers that are angled) as the unspecified security paper of Hersch et al.
Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 5 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Hersch et al. do not expressly or inherently disclose the system recited in amended independent claim 8.  Examiner respectfully disagrees. Hersch et al. state (paragraph 45) that “… Let us define the recto side of a security device (substrate, product or document) as the side facing the observer under normal viewing conditions, and the verso side as the other side, which is illuminated by the light source, either a normal white light source or an excitation light source (e.g. UV light). However other setups are possible, for example when the recto side is illuminated by the light source …”.  Thus Hersch et al. expressly teach the light source  et al. disclose the system recited in amended independent claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884